


109 HRES 913 IH: Expressing the condolences of the House of

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 913
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives to the victims, their families and friends, and the people of
		  India for the loss suffered during the terrorist attacks in Mumbai, India, on
		  July 11, 2006.
	
	
		Whereas on July 11, 2006, India suffered horrific
			 terrorist attacks with seven explosions, which came in a span of 11 minutes on
			 Tuesday evening’s rush hour on commuter trains in Mumbai;
		Whereas these attacks was clearly targeting innocent
			 civilians on their way to work;
		Whereas more than 200 people are reported dead and more
			 than 700 people were injured in the terrorist attacks;
		Whereas these unfathomable acts of murder and injustice
			 were cowardly and atrocious manifestations of terrorism;
		Whereas these terrorist attacks in Mumbai pose a threat to
			 the regional peace and the security of India and the civilized world;
		Whereas the United States and India have a longstanding,
			 strong, and continuing friendship;
		Whereas the United States and India are allied in shared
			 values including a common interest in building a constant, peaceful,
			 flourishing, and free world;
		Whereas the Government of India immediately and explicitly
			 condemned these terrorist attacks and has vowed to bring the perpetrators of
			 these attacks to justice; and
		Whereas terrorism must be condemned in the strongest terms
			 whenever and wherever it occurs: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns in the
			 strongest possible terms the terrorist attacks in Mumbai, India, that occurred
			 on July 11, 2006;
			(2)expresses its
			 deepest condolences to the victims, their families and friends, and the
			 Government and the people of India for the loss suffered during these
			 attacks;
			(3)expresses its
			 sympathies to the people injured in these attacks and conveys its hope for the
			 rapid and complete recovery of all such injured people; and
			(4)calls on the
			 President to provide to the Government of India expert assistance for
			 investigation of these attacks and to work together with India, an ally of the
			 United States, to bring to justice the perpetrators of these and other
			 terrorist attacks.
			
